Citation Nr: 1106002	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-31 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in South Central VA 
Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred on August 22, 2008, and from August 28, 2008, 
to September 18, 2008, at Freeman Cancer Institute in Joplin, 
Missouri.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January to June 2005 and 
from June 2006 to May 2007.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
decision of the Department of Veterans Affairs (VA) South Central 
VA Health Care Network (VA HCS), which is the agency of original 
jurisdiction (AOJ), in Jackson, Mississippi.

The Veteran initially requested a Travel Board hearing, but 
subsequently withdrew this request in writing in November 2009.  
38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The Veteran has been service-connected for both testicular 
cancer and a left orchiectomy, but only effective from December 
8, 2008.  No other disabilities were service-connected prior to 
that date.

2.  The Veteran received outpatient radiation therapy to treat 
his testicular disabilities on multiple instances during the 
period from August 22, 2008, to September 18, 2008, at the 
Freeman Cancer Institute in Joplin, Missouri.  The Veteran did 
not have any adjudicated service-connected disabilities in effect 
at the time of these private radiation treatments.  

3.  There is no contention or indication that any of the 
radiation therapy at the Freeman Cancer Institute during August 
2008 to September 2008 was provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.  Rather, it appears the Veteran received 
treatment on an outpatient basis.




CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred on August 22, 2008, and 
from August 28, 2008 to September 18, 2008, at Freeman Cancer 
Institute in Joplin, Missouri.
38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 17.52(a), 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran has appealed the AOJ's determination denying payment 
or reimbursement of the medical services he received at the 
Freeman Cancer Institute in Joplin, Missouri, during August 2008 
to September 2008.  In particular, he received radiation therapy 
as ongoing treatment for testicular cancer on August 22, 2008, 
and multiple other radiation treatments during the period from 
August 28, 2008, to September 18, 2008, at the Freeman Cancer 
Institute in Joplin, Missouri.  The medical reimbursement claim 
process was initiated in December 2008 by Bethesda Cancer Center, 
an affiliate of Freeman Cancer Institute, and the ensuing appeal 
has been continued by the Veteran.  

The Veteran states that he unsuccessfully attempted to receive 
treatment for his testicular cancer problems from the VA 
outpatient clinic in Mount Vernon, Missouri, but allegedly could 
not obtain an appointment.  He adds that he was told by his 
private physician that his testicular problems were "fast 
growing" and that he needed to have his left testicle removed 
that week.  He states that he was told he needed 15 radiation 
treatments.  Private treatment records show he underwent a left 
orchiectomy to treat a growing testicular cancer on July 31, 
2008, following which he underwent the radiation therapy in 
question.  

Under 38 U.S.C.A. § 1703, when VA facilities or other government 
facilities are incapable of furnishing economical hospital care 
or medical services because of geographic inaccessibility or are 
incapable of furnishing care or services required, VA may 
contract with or authorize non-VA facilities for care.  
38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  

When, as here, a Veteran receives treatment at a non-VA facility 
without prior authorization, there are two statutes that allow 
for him to be paid or reimbursed for the medical expenses 
incurred for that treatment, specifically, 38 U.S.C.A. § 1728 and 
38 U.S.C.A. § 1725.  Application of either statute is generally 
dependent on whether he has an adjudicated service-connected 
disability.  

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the Veteran 
received care for:  (a) an adjudicated service-connected 
disability; (b) nonservice-connected disabilities associated with 
and held to be aggravating an adjudicated service-connected 
disability; (c) any disability of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability; or (d) any illness, injury or dental condition in the 
case of a Veteran who is participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 and who is medically 
determined to be in need of hospital care or medical services for 
any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 
1728(a)(2); 38 C.F.R. § 17.120(a) (2010).  

Concerning 38 U.S.C.A. § 1728, the Veteran is claiming that he 
had to obtain unauthorized radiation therapy from a private 
provider to treat his growing service-connected testicular cancer 
during various dates in August 2008 and September 2008.  In that 
regard, the Board emphasizes that the Veteran has been service-
connected for both testicular cancer and a left orchiectomy, 
which was initially rated at 100 percent, but only effective from 
December 8, 2008.  

With regard to whether the Veteran's claim for payment or 
reimbursement of the unauthorized medical expenses was timely 
filed, 38 C.F.R. § 17.126(b)(2) provides that VA payment may be 
made for care related to the service-connected disability 
received only within a 2-year period prior to the date the 
Veteran filed the original or reopened claim which resulted in 
the award of service connection but never prior to the effective 
date of the award of service connection within that 2-year 
period.  Here, service connection was not established for either 
testicular cancer or left orchiectomy until December 2008, so the 
effective dates of the awards of service connection for 
testicular cancer and orchiectomy are several months after the 
pertinent treatments ceased in September 2008.  Moreover, no 
other disabilities were service-connected prior to December 8, 
2008.  There is consequently no possibility that VA payment may 
be made under 38 U.S.C.A. § 1728 for an adjudicated service-
connected disability (i.e., testicular cancer and residuals of 
left orchiectomy).  

Consequently, the only possible means to reimbursement of the 
unauthorized medical expenses in this case is by way of 38 
U.S.C.A. § 1725, which pertains to treatment of disabilities that 
are not service-connected, pursuant to the Millennium Act.  Under 
38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health 
Care and Benefits Act (Millennium Act), payment or reimbursement 
of non-VA emergency medical services for nonservice-connected 
disorders for Veteran's without insurance is available if certain 
conditions are met.  38 U.S.C.A. § 1725; 
38 C.F.R. §§ 17.1000-17.1008.  

The provisions of 38 U.S.C.A. § 1725 were changed by legislation 
that became effective October 10, 2008.  See Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub. L. No. 110-
387, 122 Stat. 4110 (2008). Specifically, the word "shall" in the 
first sentence replaced the word "may."  This made the payment or 
reimbursement by VA mandatory and non-discretionary if the 
requirements for such payment were satisfied.  That is, under the 
version of § 1725 in effect prior to October 10, 2008, payment of 
such medical expenses was not mandatory even if all conditions 
for the payment were met.  Under both versions, all of the 
conditions set out in the remainder of the statute must be met in 
order for VA to make payment or reimbursement.  

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).  
While the revised provisions became effective when the law was 
signed on October 10, 2008, there was no specific effective date 
or applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).  
Here, the claim for medical expense reimbursement was filed in 
December 2008.  As such, it appears that the revised version of § 
1725 applies to the instant case, although the result is the same 
regardless.

That is, the Veteran fails to meet one of the key requirements 
for medical reimbursement claims under the promulgating 
regulatory provisions in 38 C.F.R. § 17.1002.  Specifically, 
under 38 C.F.R. § 17.1002 (2010), the Veteran has to satisfy all 
of the following conditions to be eligible for reimbursement for 
a nonservice-connected disorder:  
(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public; 
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part); 
(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center); 
(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility (in other words, the medical emergency lasts only until 
the time the Veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of 
such emergency treatment; 
(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment; 
(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, such as failure to 
submit a bill or medical records within specified time limits or 
failure to exhaust appeals of the denial of payment); 
(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider; and 
(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728, as 
already explained, authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  

These criteria under 38 C.F.R. §§ 17.1002 are conjunctive, not 
disjunctive; thus, all criteria must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must 
be met].

To prevail in this appeal, the Veteran must show that "the 
emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public."  38 C.F.R. § 17.1002 (a).  Without meeting 
this preliminary provision, the claim cannot prevail.  In this 
immediate appeal, the Veteran has alleged that he required 
urgent, perhaps even emergent, medical attention in the form of 
immediate radiation therapy to treat his testicular cancer and 
residuals of a left orchiectomy from a private provider, the 
Freeman Cancer Institute in Joplin, Missouri.  The December 2008 
claim by the affiliated Bethesda Cancer Center provides billing 
information that confirms these unauthorized radiation therapies 
were provided on several repeated instances from August 22, 2008, 
to September 18, 2008.  

Even assuming arguendo that the Veteran's medical condition 
required "emergency treatment," the Board emphasizes that he was 
not provided emergency services in a hospital emergency 
department or a similar facility holding itself out as providing 
emergency care to the public.  See 38 C.F.R. § 17.1002 (a).  
Indeed, from all indications in the medical record, the Veteran 
never sought his radiation therapies during August 22, 2008, to 
September 18, 2008 in a hospital emergency department or private 
facility offering emergency services.  Rather, the medical 
records from Freeman Cancer Institute during this period show 
only outpatient treatment for his radiation therapies.  Likewise, 
the billing summaries by the Bethesda Cancer Center for this 
period show medical bills for multiple medical procedures but do 
not denote any emergency room treatment or even emergent 
inpatient services.  Indeed, there is no evidence that the 
Freeman Cancer Institute has an emergency department or provides 
emergency services of any sort to the public.  Even the Veteran 
himself made no contention that he presented at an emergency room 
at Freeman Cancer Institute for any of his claimed medical 
expenses from August 2008 to September 2008.  

Since the Veteran does not meet all of the requirements of 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, particularly subsection 
(a), reimbursement is prohibited.  The Board therefore need not 
discuss whether he meets any of the other criteria of this 
statute and regulation, as the failure to meet any of them 
precludes payment or reimbursement of unauthorized medical 
expenses.  The Court has observed that, given the use by Congress 
of the conjunctive "and" in this statute and regulation, all of 
the requirements would have to be met before reimbursement could 
be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 
(1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See 
also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 
Vet. App. 45, 49 (1998).  

The Board is sympathetic to the Veteran's arguments, but 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  




ORDER

The claim for payment or reimbursement of the unauthorized 
medical expenses incurred on August 22, 2008, and from August 28, 
2008, to September 18, 2008, at Freeman Cancer Institute in 
Joplin, Missouri, is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


